Title: To George Washington from Arthur Campbell, 20 October 1792
From: Campbell, Arthur
To: Washington, George



Sire
Washington [County] V[a]. Octo. 20th 1792

An unexpected and important event has taken place, the late agression of the Creek and Cherokee Indians.
Notwithstanding all that has happened, I cannot subscribe to the Plan, of immediately dispossessing them of their Country, and making sale of their lands. This may accord with the views of Georgia Purchasers; and their friends, but promises but little towards restoring peace, and a future good understanding: It would tend to affirm the declarations of Spanish Agents to the Indians.

The better way seems to be, for to religiously adhere to the stipulations of the Treatys of New-York and Holstein: and that the hostile acts of the Indians, be considered as an insurrection, and as much as possible, that the punishment fall on the leaders, and guilty individuals. To effect this, a force will be necessary, to move into the Indian Country, the ensuing Winter or early in the Spring. The Militia may do this service; but their leader ought to be a Man, whom the Indians already venerate that they may more readily submit, after receiving chastisement. This idea naturally leads me to think of General Pickens, as the most proper Man.
To reap the fruits of victory, it will be necessary to establish two or more Posts, on the banks of the Tennesee, below the Cumberland Mounta⟨ins.⟩ The mouth of Duck-river, and near Nicojac seems the most eligible spots, the first to be convenient to keep up an intercourse with the Chickasaws, and the other to awe the lower Cherokees, and upper Creek Towns.
Regular Troops will be necessary to Garrison these Forts.
You will excuse, Sir, my thus offering sentiments when assured, that it proceeds from an ardent desire, to promote the welfare of the United-States. I have the honor to be, with the greatest resp⟨ect,⟩ Sir, Your most Obedient servant

Arthur Campbell

